  UNITED STATES DISTRICT COURT
  WESTERN DISTRICT OF NEW YORK


  MICHAEL SLACK,

                                  Plaintiff,
                                                                           Hon. Hugh B. Scott

                                                                                 17CV840
                                   v.
                                                                                CONSENT

                                                                                   Order
  COMMISSIONER,

                                  Defendant.


       Before the Court are the parties’ respective motions for judgment on the pleadings

(Docket Nos. 9 (plaintiff), 16 (defendant Commissioner)).

                                        INTRODUCTION

       This is an action brought pursuant to 42 U.S.C. § 405(g) to review the final determination

of the defendant Commissioner of Social Security that plaintiff is not disabled and, therefore, is

not entitled to Supplemental Security Income benefits.

                               PROCEDURAL BACKGROUND

       References noted as “[R. __]” are to the certified record of the administrative

proceedings, filed with this Court (Docket No. 7).

       The plaintiff (“Michael Slack” or “plaintiff”) filed an application for disability insurance

benefits on March 26, 2014. That application was denied initially. Plaintiff appeared before an

Administrative Law Judge (“ALJ”), who considered the case de novo and concluded, in a written

decision dated June 9, 2016, that the plaintiff was not disabled within the meaning of the Social
Security Act. The ALJ’s decision became the final decision of the Commissioner on June 29,

2017, when the Appeals Council denied plaintiff’s request for administrative review.

       Plaintiff commenced this action on August 25, 2017 (Docket No. 1). The parties moved

for judgment on the pleadings (Docket Nos. 9, 16) and plaintiff did not file a reply. This case

was scheduled for oral argument and a status conference on January 9, 2019 (Docket No. 19),

but, due to the failure to enact appropriations, the proceedings were stayed (Docket No. 21; see

Docket No. 20 (defendant’s motion to adjourn); cf. Docket No. 22, Order (to reset argument

upon restoration of funding). Upon further consideration, this Court then determined that the

motions could be decided on the papers.

                                  FACTUAL BACKGROUND

       Plaintiff, a 31-year-old with a limited education, did not have substantial gainful activity

since March 26, 2014 [R. 24, 15]. The ALJ noted that plaintiff had a felony record and a poor

work history [R. 17].

       Plaintiff contends that he was disabled as of his onset date of September 30, 2012 [R. 15].

Plaintiff claims the following impairments deemed to be severe by the ALJ: shoulder disorder,

learning disability, personality disorder, obesity, and GERD [R. 17-18].

                        MEDICAL AND VOCATIONAL EVIDENCE

       At issue here is plaintiff’s claimed shoulder disorder. Plaintiff testified that he could not

work due to shoulder pain from ripping his left shoulder rotator cuff on November 14, 2013

[R. 20, 270]. He said he takes hydrocodone and an anti-inflammatory medication and the

medication relieved his pain during the day but he had to sleep with his arm overhead [R. 20].

The ALJ found that plaintiff’s shoulder pain was controlled by medication during the day [R. 20]


                                                 2
and he had no restrictions on his ability to perform work-related activities, such as building

kayaks and driving a tow truck [R. 18, 23]. Plaintiff testified that he took a double dose of

medication when building kayaks [R. 21]. The ALJ noted that plaintiff did not require treatment

for shoulder issues since January 2015 [R. 23]. After considering the evidence and plaintiff’s

testimony, the ALJ found that plaintiff’s statements as to the intensity, persistence, and limiting

effects of his symptoms were not entirely consistent with the medical record or other evidence

[R. 23].

       At issue also is plaintiff’s mental health. At Step Two of the five-step analysis described

below, the ALJ reviewed the “Paragraph B” criteria for the mental health Listings 12.04, 12.05,

and 12.08. The ALJ found that Plaintiff had mild restriction in his Activities of Daily Living;

plaintiff had moderate difficulties in Social Functioning and in Concentration, Persistence, or

Pace; and plaintiff had no episodes of decompensation [R. 18-19], thus plaintiff did not meet

those criteria. The ALJ then concluded that plaintiff also did not meet the criteria for “Paragraph

C” or “Paragraph A” of Listing 12.05, since the ALJ found that plaintiff could care for his

personal needs [R. 19].

       The ALJ thus found that plaintiff had a residual functional capacity to perform light work

with some limitations [R. 20, 24]. Specifically, the ALJ concluded that plaintiff could lift

20 pounds occasionally and10 pounds frequently [R. 20]. The ALJ also found that plaintiff

could occasionally climb ladders, ropes or scaffolds, frequently climb stairs or ramps, balance,

stoop, kneel, crouch, or crawl [R. 20]. The ALJ would limit Plaintiff to performing simple,

routine, repetitive tasks with no production rate pace or quota, limited to making simple work-

related decisions [R. 20]. The ALJ also noted that plaintiff would be limited to tolerating few or


                                                 3
infrequent changes in a routine work setting, occasional interaction with co-workers and

supervisors, and no interaction with the public [R. 20].

       Having presented this residual functional capacity, the vocational expert opined that a

claimant like plaintiff could perform jobs such as power screwdriver operator; burr grinder,

optical; or small parts assembler (all light exertion work) [R. 24-25]. The ALJ then held that

plaintiff was not disabled [R. 25].

                                          DISCUSSION

       The only issue to be determined by this Court is whether the ALJ’s decision that the

plaintiff was not under a disability is supported by substantial evidence. See 42 U.S.C. § 405(g);

Rivera v. Sullivan, 923 F.2d 964, 967 (2d Cir. 1991). Substantial evidence is defined as “‘more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consolidated Edison Co. v. National Labor Relations Bd., 305 U.S. 197, 229 (1938)).

Standard

       For purposes of both Social Security Insurance and disability insurance benefits, a person

is disabled when unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. §§ 423(d)(1)(A) & 1382c(a)(3)(A).

       Such a disability will be found to exist only if an individual’s “physical or mental

impairment or impairments are of such severity that [he or she] is not only unable to do [his or

her] previous work but cannot, considering [his or her] age, education, and work experience,


                                                 4
engage in any other kind of substantial gainful work which exists in the national economy . . . .”

42 U.S.C. §§ 423(d)(2)(A) & 1382c(a)(3)(B).

       The plaintiff bears the initial burden of showing that the impairment prevents the

claimant from returning to his or her previous type of employment. Berry v. Schweiker,

675 F.2d 464, 467 (2d Cir. 1982). Once this burden has been met, “the burden shifts to the

[Commissioner] to prove the existence of alternative substantial gainful work which exists in the

national economy and which the plaintiff could perform.” Id.; see also Dumas v. Schweiker,

712 F.2d 1545, 1551 (2d Cir. 1983); Parker v. Harris, 626 F.2d 225, 231 (2d Cir. 1980).

       Thus, to determine whether the plaintiff is suffering from a disability, the ALJ must

employ a five-step inquiry:

       (1) whether the plaintiff is currently working;

       (2) whether the plaintiff suffers from a severe impairment;

       (3) whether the impairment is listed in Appendix 1 of the relevant regulations;

       (4) whether the impairment prevents the plaintiff from continuing past relevant work; and

       (5) whether the impairment prevents the plaintiff from doing any kind of work.


20 C.F.R. §§ 404.1520 & 416.920; Berry, supra, 675 F.2d at 467. If a plaintiff is found to be

either disabled or not disabled at any step in this sequential inquiry, the ALJ’s review ends.

20 C.F.R. §§ 404.1520(a) & 416.920(a); Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir.

1992). However, it should be noted that the ALJ has an affirmative duty to fully develop the

record. Gold v. Secretary, 463 F.2d 38, 43 (2d Cir. 1972).

       To determine whether an admitted impairment prevents a claimant from performing past

work, the ALJ is required to review the plaintiff's residual functional capacity and the physical

                                                 5
and mental demands of the work that has done in the past. 20 C.F.R. §§ 404.1520(e) &

416.920(e). When the plaintiff’s impairment is a mental one, special “care must be taken to

obtain a precise description of the particular job duties which are likely to produce tension and

anxiety, e.g. speed, precision, complexity of tasks, independent judgments, working with other

people, etc., in order to determine if the claimant’s mental impairment is compatible with the

performance of such work.” See Social Security Ruling 82-62 (1982); Washington v. Shalala,

37 F.3d 1437, 1442 (10th Cir. 1994). The ALJ must then determine the individual’s ability to

return to past relevant work given the claimant’s residual functional capacity. Washington,

supra, 37 F.3d at 1442.

Application

       In the instant case, the issue is whether the ALJ had substantial evidence to support the

denial of disability coverage. At Step Four of the five-step analysis, plaintiff contends that the

ALJ’s credibility assessment was based on a gross mischaracterization of the record (Docket

No. 9, Pl. Memo. at 12-17). As for plaintiff’s shoulder disorder, he contends that the ALJ

misconstrued treatment records from Dr. David Stahl (id. at 13-14). The ALJ found that

Dr. Stahl’s treatment records did not support plaintiff’s testimony because plaintiff did not have

any treatment for shoulder pain since January 2015 [R. 21]. Plaintiff counters that he underwent

physical therapy but there was no record of his progress (Docket No. 9, Pl. Memo. at 13; [R.

21]). The ALJ relied upon plaintiff’s intention to return to towing [R. 21, 319, medical note,

dated Aug. 14, 2014] but plaintiff argues that he never returned to that job and his statement of

this intention said nothing about his ability to tow (Docket No. 9, Pl. Memo. at 13). Plaintiff

argues that the ALJ relied upon his complaints to his mental health provider to conclude that


                                                 6
plaintiff’s shoulder was not debilitating (Docket No. 9, Pl. Memo. at 13; [cf. R. 23]). Plaintiff

concludes that the ALJ erred in not simply asking plaintiff about his lack of complaints about his

shoulder (Docket No. 9, Pl. Memo. at 13).

       Plaintiff also contends that the ALJ made his own inferences from plaintiff’s criminal

record and his instances of boredom without considering plaintiff’s psychiatric symptoms (id. at

14-15; [R. 17, 22]). Plaintiff asserts that his boredom was a result of his psychiatric symptoms

rather than laziness (Docket No. 9, Pl. Memo. at 14). He concludes that the ALJ did not make a

true credibility determination (id. at 16).

       Defendant Commissioner responds that the ALJ had sufficient evidence to support his

credibility determination. Defendant argues that Dr. Stahl could be discredited because plaintiff

did not seek treatment for his shoulder since January 2015 or mention his left shoulder in

subsequent medical visits (No. 16, Def. Memo. at 11-12; [R. 21]). Plaintiff received what

defendant terms conservative care, thus discounting plaintiff’s contrary subjective complaints

(Docket No. 16, Def. Memo. at 12). Defendant argues that the ALJ appropriately considered

plaintiff’s brief work in building kayaks and his driving a tow truck (despite the absence of

evidence of income from the latter job) as examples of physically demanding jobs he performed

that belie disability (id. at 14-15). Plaintiff’s expressed intention to return to driving a tow truck

could be considered despite plaintiff not doing this because it showed plaintiff’s belief that he

could return to work (id. at 15).

       As for plaintiff’s mental health treatment, defendant points out that plaintiff was

prescribed Seroquel and that medication was working for plaintiff (Docket No. 16, Def. Memo.

at 12; [R. 22, 300]). Previously, Dr. Tulio Ortega, plaintiff’s physician, found that plaintiff had a


                                                   7
long history of depression, anxiety, and poor temper control but a clear-cut diagnosis was a

puzzle [R. 300]. Plaintiff was prescribed other medication which did not have a benefit before

being prescribed Seroquel [R. 300]. In April 2015, plaintiff sought (and obtained) from Dr.

Ortega reduction of the dosage of his medication due to side effects on his ability to work, noting

that plaintiff did not appear depressed, denied any anxiety, agitation or panic attacks [No. 16, at

13; R. 22, 352]. Two months later, plaintiff reported to Dr. Ortega that he worked full time

without problems with temper, rage, or anger, and his mood swings apparently in check [No. 16,

at 13; R. 22, 354]. Defendant argues that the ALJ considered this in finding that plaintiff could

perform light work with mental limitations included in the RFC [No. 16, at 14; R. 22-23, 20].

Finally, defendant argues that plaintiff’s poor work history could be considered to show that he

had not engaged in substantial gainful activity before he alleged any disability [No. 16, at 16].

       Reviewing the record here, this Court finds that the ALJ properly assessed plaintiff’s

credibility. Telling to this Court are plaintiff’s physical activities in towing vehicles and

working briefly in building kayaks during the alleged period of disability and the fact that

plaintiff’s mental impairments were controlled by medication (even after adjusting dosage to

allow plaintiff to work without side effects). Plaintiff’s motion on this basis is denied.

       Plaintiff next argues that the ALJ did not adequately develop the record regarding

medical opinions and evaluation (Docket No. 9, Pl. Memo. at 17-20). Plaintiff argues that the

record is devoid of Dr. Ortega’s assessment of plaintiff’s psychiatric functional ability and the

absence of a psychiatric consultative examination (id. at 18-19). Instead, plaintiff urges that the

ALJ erroneously relied upon the state agency’s brief assessment of plaintiff’s mental capacity

(id. at 19; [R. 23-24, 60-64]).


                                                  8
       Defendant argues that the ALJ appropriately gave great weight to the state agency’s

evaluation, despite disagreeing with the assessment about plaintiff’s learning disability (Docket

No. 16, Def. Memo. at 19; [R. 23-24]). Defendant points out the ALJ’s ultimate mental

impairment findings were based upon the entire record (Docket No. 16, Def. Memo. at 19-20)

and not merely on the allegedly stale state agency findings (id.). The ALJ also relied upon

subsequent mental health records which contradicted state agency evaluator, Dr. Butensky, on

other points of plaintiff’s condition (id. at 20). Defendant counters that plaintiff had the burden

of proving his disability at this step and the ALJ’s duty to develop the record did not apply;

plaintiff, rather, had the obligation to providing medical source opinion to establish disability and

not the ALJ (id. at 20-21).

       As for obtaining additional mental health evidence, during the hearing plaintiff’s counsel

sought updated records from Dr. Ortega’s facility, Orleans County Mental Health [R. 33; see

R. 229]. The record does not include this additional material, a request by plaintiff on appeal to

the Appeals Council to add to the record, or indication of what Dr. Ortega would have found

about plaintiff’s mental functional capacity if inquired. Defendant is correct that at Steps Three

and Four plaintiff bears the burden of establishing disability. Any omission in not seeking

Dr. Ortega’s functional assessment lies with plaintiff and not the ALJ. Thus, plaintiff’s motion

on this ground also is denied.

                                          CONCLUSION

       For the reasons stated above, plaintiff’s motion (Docket No. 9) judgment on the pleadings

is denied, and defendant’s motion (Docket No. 16) for judgment on the pleadings is granted.

Thus, the decision of the defendant Commissioner is affirmed, pursuant to sentence four of


                                                 9
42 U.S.C. § 405(g), see Curry v. Apfel, 209 F.3d 117, 124 (2d Cir. 2000). The Clerk of the

Court shall close this case.

       So Ordered.
                                                           /s/ Hugh B. Scott
                                                          Hon. Hugh B. Scott
                                                   United States Magistrate Judge


Dated: Buffalo, New York
       January 10, 2019




                                              10
